DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)  1-8, 10-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over "Bourbon Blending Kit" by Timber Creek Distillery (hereafter, Timber Creek).
Regarding claim 1, Timber Creek teaches a method of making an individualized alcoholic beverage:
 We had so much fun in blending our whiskeys and were completely surprised to experience how each type of final product that we wanted to share it with others. We have done this with a few customers at the distillery where we will pull bottles of the different whiskeys and let customers blend their own whiskeys to their flavor profiles. This gave us the idea to create our Florida Bourbon Blending Kit (page 9, col 1).
 Timber Creek teaches preparing multiple spirits based on at least 2 variables:
... in our blending kit, each of our individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each grain. In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey), wherein the variables may be chosen from grain type, alcohol type, wood type, wood age, wood preparation, wood flavoring, cycles of compression, and alcohol percentage (pg 9, col 1; in our blending kit, each of our individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each grain.
In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey); wherein a first set of spirits has at least a first variable that changes for each spirit of the set (pg 9, col 1; in our blending kit, each of our
individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each grain. In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey), and at least a second variable that remains substantially the same for each spirit of the first set (pg 9, col 1; in our blending kit, each of our individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each grain. In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey); providing the spirits to an individual for tasting (pg 9, col 1; in our blending kit, each of our individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each grain. In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey; (the individual in possession of the kit is able to taste each spirits provided)); permitting the individual to mix a new spirits at the individual's discretion with the chosen from the spirits (pg 9, col 1; We have also provided a small graduated beaker to measure the different whiskeys along with a glass stir rod and a small dropper so you can be very precise in how much of each type of whiskey you add to the final product); and creating one or more bottles of the new spirits mixed by the individual (pg 9, col 2; while mixing different whiskey types together can give you a good idea of the final flavor of the product, if you let it sit for some time, those flavors will meld together into an even more amazing final product ... If you hit on a blend that you really like, set it aside and let it sit for a week or two and see how it tastes over time; (the mix of whiskeys necessarily need to be stored in bottles to sit for weeks without losing its contents to evaporation)); but does not specifically teach preparing multiple sets of spirits; wherein a second set of spirts has at least a first variable that changes for each spirit of the Stll, and at least a second variable that remains substantially the same for each spirit of the second set but is different from each spirit of the first set; wherein a third set of spirts has at least a first variable and at least a second variable combination that is different from any of the spirits in the first or second set; providing the second and third sets of spirts to an individual for tasting; the new spirits mixed at the individual's discretion is chosen from the spirits of the first set of spirits, second set of spirts, third set of spirits, or an combination thereof. Nonetheless, the idea of selecting, tasting, and mixing different spirits have been taught by Timber Creek (see above), and the arbitrary division of the spirits provided into multiple sets does not constitute an inventive step. Accordingly, it would have been obvious to one of ordinary skill in the art to further specify wherein the spirits are divided into multiple sets wherein a second set of spirts has at least a first variable that changes for each spirit of the set, and at least a second variable that remains substantially the same for each spirit of the second set but is different from each spirit of the first set; and wherein a third set of spirts has at least a first variable and at least a second variable combination that is different from any of the spirits in the first or second set; divided according to further variable combinations possible should a larger selection of spirits be provided. Consequently, it would have also been obvious to one of ordinary skill in the art to specify providing the second and third sets of spirts to an individual for tasting; and wherein the new spirits mixed at the individual's discretion is chosen from the spirits of the first set of spirits, second set of spirts, third set of spirits, or an combination thereof, in accommodation of the aforementioned modification.
Regarding claim 2, Timber Creek teaches the method according to claim 1, wherein the first variable is each chosen from grain type in the form of corn-based, wheat-based, rye-based, and barley-based, respectively (pg 9, col 1; in our blending kit, each of our individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each grain. In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey).
Regarding claim 3, Timber Creek teaches the method according to claim 1, but does not specifically teach wherein the first variable is chosen from grain type in the form of a blend of grain-based spirits. Nonetheless, Timber Creek teaches wherein a blend of grain-based spirits is available (pg 8, col 1; We decided we would bring to market a wheat Bourbon and we call it our Florida Whiskey. Our final mash bill tends to be roughly 12-15% wheat and 5-8% barley with the rest being corn; pg 8, col 2; Our final mash bill our Southern Reserve Florida Whiskey is roughly 25-30% rye, 7-10% wheat, 4-7% barley, and the rest corn), and following from arguments in claim 1 wherein the spirits can be arbitrarily divided into multiple sets depending on chosen variables and spirits provided (see claim 1 ), it would have been obvious to one of ordinary skill in the art to specify wherein the first variable is chosen from grain type in the form of a blend of grain-based spirits.
Regarding claim 4, Timber Creek teaches the method according to claim 1, wherein the second variable is chosen from wood type (pg 9, col 1; in our blending kit, each of our individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each grain. In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey).
Regarding claim 5, Timber Creek teaches the method according to claim 1, wherein the second variable is chosen from wood age (pg 6, col 1; By the definition provided in the Beverage Alcohol Mc1nual, Bourbon Whiskey ... MUST be aged in charred new American oak barrels ... The requirement for using new charred American oak barrels was actually written into law).
Regarding claim 6, Timber Creek teaches the method according to claim 1, wherein the first variable of the first set is chosen from grain type in the form of corn-based, wheat-based, rye-based, and barley-based (pg 9, col 1; in our blending kit, each of our individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each grain. In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey), but does not specifically teach the first variable of the second set is also chosen from grain type in the form of corn-based, wheat-based, rye-based, and barley-based.
Nonetheless, following from arguments in claim 1 wherein the spirits can be arbitrarily divided into multiple sets depending on chosen variables and spirits provided and wherein a second set is introduced (see claim 1 ), it would have been obvious to one of ordinary skill in the art to specify wherein the first variable of the second set is also chosen from grain type in the form of corn-based, wheat-based, rye-based, and barley-based.
Regarding claim 7, Timber Creek teaches the method according to claim 6, but does not specifically teach wherein the first variable of the third set is chosen from grain type in the form of a blend of grain-based spirits. Nonetheless, Timber Creek teaches wherein a blend of grain-based spirits is available (pg 8, col 1; We decided we would bring to market a wheat Bourbon and we call it our Florida Whiskey. Our final mash bill tends to be roughly 12-15% wheat and 5-8% barley with the rest being corn; pg 8, col 2; Our final mash bill our Southern Reserve Florida Whiskey is roughly 25-30% rye, 7-10% wheat, 4-7% barley, and the rest corn), and following from arguments in claim 1 wherein the spirits can be arbitrarily divided into multiple sets depending on chosen variables and spirits provided and wherein a third set is introduced (see claim 1 ), it would have been obvious to one of ordinary skill in the art to specify wherein the first variable of the third set is chosen from grain type in the form of a blend of grain-based spirits.
Regarding claim 8, Timber Creek teaches the method according to claim 1, but does not specifically teach wherein the first variable is alcohol type. Nonetheless, Timber Creek teaches wherein additional alcohol types can be added to the whiskey to add different flavor profiles (pg 7, col 2; If you want a port flavor in your whiskey, you can just add some port wine into your whiskey), and it would have been obvious to one of ordinary skill in the art to specify the first variable is alcohol type.
Regarding claim 10, Timber Creek teaches an individualized distilled spirit created based on an individual's own preferences (pg 9, col 1; We had so much fun in blending our whiskeys and were completely surprised to experience how each type of final product that we wanted to share it with others. We have done this with a few customers at the distillery where we will pull bottles of the different whiskeys and let customers blend their own whiskeys to their flavor profiles. This gave us the idea to create our Florida Bourbon Blending Kit), produced by the steps of: preparing multiple spirits based on at least 2 variables (pg 9, col 1; in our blending kit, each of our individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each grain. In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey), wherein the variables may be chosen from grain type, alcohol type, wood type, wood age, wood preparation, wood flavoring, cycles of compression, and alcohol percentage (pg 9, col 1; in our blending kit, each of our individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each grain. In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey); wherein a first set of spirits has at least a first variable that changes for each spirit of the set (pg 9, col 1; in our blending kit, each of our individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each grain. In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey), and at least a second variable that remains substantially the same for each spirit of the first set (pg 9, col 1; in our blending kit, each of our individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each i:irain. In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey); providing the spirits to an individual for tasting (pg 9, col 1; in our blending kit, each of our individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each grain. In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey; (the individual in possession of the kit is able to taste each spirits provided)); permitting the individual to mix a new spirits at the individual's discretion with the chosen from the spirits (pg 9, col 1; We have also provided a small graduated beaker to measure the different whiskeys along with a glass stir rod and a small dropper so you can be very precise in how much of each type of whiskey you add to the final product); and creating one or more bottles of the new spirits mixed by the individual (pg 9, col 2; while mixing different whiskey types together can give you a good idea of the final flavor of the product, if you let it sit for some time, those flavors will meld together into an even more amazing final product ... If you hit on a blend that you really like, set it aside and let it sit for a week or two and see how it tastes over time; (the mix of whiskeys necessarily need to be stored in bottles to sit for weeks without losing its contents to evaporation)); but does not specifically teach preparing multiple sets of spirits; wherein a second set of spirts has at least a first variable that changes for each spirit of the set, and at least a second variable that remains substantially the same for each spirit of the second set but is different from each spirit of the first set; wherein a third set of spirts has at least a first variable and at least a second variable combination that is different from any of the spirits in the first or second set; providing the second and third sets of spirts to an individual for tasting; the new spirits mixed at the individual's discretion is chosen from the spirits of the first set of spirits, second set of spirts, third set of spirits, or an combination thereof. Nonetheless, the idea of selecting, tasting, and mixing different spirits have been taught by Timber Creek (see above), and the arbitrary division of the spirits provided into multiple sets does not constitute an inventive step. Accordingly, it would have been obvious to one of ordinary skill in the art to further specify wherein the spirits are divided into multiple sets wherein a second set of spirts has at least a first variable that changes for each spirit of the set, and at least a second variable that remains substantially the same for each spirit of the second set but Is different from each spirit of the first set; and wherein a third set of spirts has at least a first variable and at least a second variable combination that is different from any of the spirits in the first or second set; divided according to further variable combinations possible should a larger selection of spirits be provided. Consequently, it would have also been obvious to one of ordinary skill in the art to specify providing the second and third sets of spirts to an individual for tr1sting; and wherein the new spirits mixed at the individual's discretion Is chosen from the spirits of the first set of spirits, second set of spirts, third set of spirits, or an combination thereof, in accommodation of the aforementioned modification.
Regarding claim 11, Timber Creek teaches the individualized distilled spirit according to claim 10, wherein the first variable is each chosen from grain type in the form of corn-based, wheat-based, rye-based, and barley-based, respectively (pg 9, col 1; in our blending kit, each of our individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each grain. In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey).
Regarding claim 12, Timber Creek teaches the individualized distilled spirit according to claim 11, but does not specifically teach wherein the first variable is chosen from grain type in the form of a blend of grain-based spirits. Nonetheless, Timber Creek teaches wherein a blend of grain-based spirits is available (pg 8, col 1; We decided we would bring to market a wheat Bourbon and we call ii our Florida Whiskey. Our final mash bill tends to be roughly 12-15% wheat and 5-8% barley with the rest being corn; pg 8, col 2; Our final mash bill our Southern Reserve Florida Whiskey is roughly 25-30% rye, 7-10% wheat, 4-7% barley, and the rest corn), and following from arguments in claim 1 wherein the spirits can be arbitrarily divided into multiple sets depending on chosen variables and spirits provided (see claim 1 ), it would have been obvious to one of ordinary skill in the art to specify wherein the first variable is chosen from grain type in the form of a blend of grain-based spirits.
Regarding claim 13, Timber Creek teaches the individualized distilled spirit according to claim 10, wherein the second variable is chosen from wood type (pg 9, col 1; in our blending kit, each of our individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each grain. In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey).
Regarding claim 14, Timber Creek teaches the individualized distilled spirit according to claim 10, wherein the second variable is chosen from wood age (pg 6, col 1; By the definition provided in the Beverage Alcohol Manual, Bourbon Whiskey ... MUST be aged in charred new American oak barrels ... The requirement for using new charred American oak barrels was actually written into law).
Regarding claim 15, Timber Creek teaches the individualized distilled spirit according to claim 10, wherein the first variable of the first set is chosen from grain type in the form of corn-based, wheat-based , rye-based, and barley-based (pg 9, col 1; in our blending kit, each of our individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each grain. In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey), but does not specifically teach the first variable of the second set is also chosen from grain type in the form of corn-based , wheat-based, rye-based, and barley based.
Nonetheless, following from arguments in claim 1 wherein the spirits can be arbitrarily divided into multiple sets depending on chosen variables and spirits provided and wherein a second set is introduced (see claim 1 ), ii would have been obvious to one of ordinary skill in the art to specify wherein the first variable of the second set is also chosen from grain type in the form of corn-based, wheat-based, rye-based, and barley-based.
Regarding claim 16, Timber Creek teaches the individualized distilled spirit according to claim 15, but does not specifically teach wherein the first variable of the third set is chosen from grain type in the form of a blend of grain-based spirits. Nonetheless, Timber Creek teaches wherein a blend of grain-based spirits is available (pg 8, col 1; We decided we would bring to market a wheat Bourbon and we call it our Florida Whiskey. Our final mash bill tends to be roughly 12-15% wheat and 5-8% barley with the rest being corn; pg 8, col 2; Our final mash bill our Southern Reserve Florida Whiskey is roughly 25-30% rye, 7-10% wheat, 4-7% barley, and the rest corn), and following from arguments in claim 1 wherein the spirits can be arbitrarily divided into multiple sets depending on chosen variables and spirits provided and wherein a third set is introduced (see claim 1), it would have been obvious to one of ordinary skill in the art to specify wherein the first variable of the third set is chosen from grain type in the form of a blend of grain-based spirits.
Regarding claim 17, Timber Creek teaches the individualized distilled spirit according to claim 10, but does not specifically teach wherein the first variable is alcohol type. Nonetheless, Timber Creek tead1es wherein additional alcohol types can be added to the whiskey to add different flavor profiles (pg 7, col 2; If you want a port flavor in your whiskey, you can just add some port wine into your whiskey), and it would have been obvious to one of ordinary skill in the art to specify wherein the first variable is alcohol type.
Regarding claim 19, Timber Creek teaches a method of making an individualized alcoholic beverage (pg 9, col 1; We had so much fun in blending our whiskeys and were completely surprised to experience how each type of final product that we wanted to share it with others. We have done this with a few customers at the distillery where we will pull bottles of the different whiskeys and let customers blend their own whiskeys to their flavor profiles. This gave us the idea to create our Florida Bourbon Blending Kit), the steps including:
preparing multiple spirits based on at multiple variables (pg 9, col 1; in our blending kit, each of our individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each grain. In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey), wherein the variables may be chosen from grain type, alcohol type, wood type, wood age, wood preparation, wood flavoring, cycles of compression, and alcohol percentage (pg 9, col 1; in our blending kit, each of our individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each grain. In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey); wherein a first set of spirits is created to have a simple tasting profile that provides a pronounced single tasting characteristic such as flavor, text11re, aroma, and the like (pg 9, col 1; in our blending kit, each of our Individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each grain. In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey); providing the spirits to an individual for tasting (pg 9, col 1; in our blending kit, each of our individual whiskeys will all be small batches of multiple 15 gallon #3 char Missouri white oak barrels of each grain. In the kit we will provide you with a bottle of our 100% corn whiskey, 100% wheat whiskey, 100% rye whiskey, and 100% barley whiskey; (the individual in possession of the kit is able to taste each spirits provided)); permitting the individual to mix a new spirits at the individual's discretion with the chosen from the spirits (pg 9, col 1; We have also provided a small graduated beaker to measure the different whiskeys along with a glass stir rod and a small dropper so you can be very precise in how much of each type of whiskey you add to the final product); and creating one or more bottles of the new spirits mixed by the individual (pg 9, col 2; while mixing different whiskey types together can give you a good idea of the final flavor of the product, if you let it sit for some time, those flavors will meld together into an even more amazing final product ... If you hit on a blend that you really like, set it aside and let it sit for a week or two and see how it tastes over time; (the mix of whiskeys necessarily need to be stored in bottles to sit for weeks without losing its contents to evaporation)); but does not specifically teach preparing multiple sets of spirits; wherein a second set of spirits is created to have a simple tasting profile that provides a pronounced single tasting characteristic such as flavor, texture, aroma, and the like; wherein a third set of spirts is created to have a complex tasting profile that provides a multiple and varying pronounced tasting characteristic such as flavor, texture, aroma, and the like; providing the second and third sets of spirts to an individual for tasting; the new spirits mixed at the individual's discretion is chosen from the spirits of the first set of spirits, second set of spirts, third set of spirits, or an combination thereof. Nonetheless, the idea of selecting, tasting, and mixing different spirits have been taught by Timber Creek (see above), and the arbitrary division of the spirits provided into multiple sets does not constitute an inventive step. Accordingly, it would have been obvious to one of ordinary skill in the art to further specify wherein the spirits are divided into multiple sets wherein a second set of spirits is created to have a simple tasting profile that provides a pronounced single tasting characteristic such as flavor, texture, aroma, and the like; and wherein a third set of spirts is created to have a complex tasting profile that provides a multiple and varying pronounced tasting characteristic such as flavor, texture, aroma, and the like; divided according to further variable combinations possible should a larger selection of spirits be provided. Consequently, it would have also been obvious to one of ordinary skill in the art to specify providing the second and third sets of spirts to an individual for tasting; and wherein the new spirits mixed at the individual's discretion is chosen from the spirits of the first set of spirits, second set of spirts, third set of spirits, or an combination thereof, in accommodation of the aforementioned modification.

Claim(s)  1-8, 10-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over "Bourbon Blending Kit" by Timber Creek Distillery (hereafter, Timber Creek) a applied to claims 1-8, 10-17, 19 above and further in view of Lix (US 2013/0149423 A1).
In regard to claims 9 and 18, Timber Creek does not specifically teach wherein each of the spirits of each set is created by introducing a distilled spirit having an alcohol content of about 10% to about 57% to a container; adding wood chips at a ratio of about 10 to about 120 grams per 750 ml of the raw distilled spirit to the container; sealing the container; and increasing an internal pressure of the container to about 5 psi to about 50 psi such that when a maximum predetermined pressure is achieved within the container, the pressure is then released and the internal pressure is reduced back to a predetermined lower pressure, wherein the increasing step is performed one or more times. Nonetheless, whereas the method of claim 1 pertains to a method of creating individualized blends, any spirits can be used within the method so long as the spirits can be divided into the sets based on the variables chosen. Accordingly, it would have been obvious to one of ordinary skill in the art to wherein any spirits created by any method without limitation, including the one claimed herein, can be used as the spirits in the method. Furthermore, whereas Lix teaches a method of creating a spirit (para (0007); The whiskey-producing process comprises container 10 and distillate 12 placed within the container 10 so that it is contact with a wood (e.g., oak) surface area 14) comprises: 
introducing a distilled spirit to a container (para [0007]; The whiskey-producing process comprises container 10 and distillate 12 placed within the container 10 so that it is contact with a wood (e.g., oak) surface area 14); adding wood to the container (para [0013]; The container 10 may instead be a non-wood and/or non-porous material, such as metal (e.g ., steel), ceramic, glass, or plastic drums, like the container 10. The wood surface area 14 can be in the form of wood inserts appropriately arranged within the container 10); sealing the container (para [0007]; The container can be sealed and pressure therewithin can be controllably varied); and increasing an internal pressure of the container to about 5 psi to about 50 psi (para (0010]; Pressure variances between -2 ATM and +10 ATM can be employed, with the variance being at least 1 ATM (about 14.7 psi) ... between the maximum pressure and the minimum pressure) such that when a maximum predetermined pressure is achieved within the container, the pressure is then released and the internal pressure is reduced back to a predetermined lower pressure (para [0010]; Pressure variances between -2 ATM and +10 ATM can be employed, with the variance being at least 1 ATM (about 14.7 psi) ... between the maximum pressure and the minimum pressure. The increased frequency of the pressure-varying steps can be at least 3, at least 4, at least 5, at least 6, at least 7, at least 8, at least 9, at least 10, at least 12 times, at least 14 times, at least 16 times, at least 18 times, at least 20 times, at least 22 times, and/or at least 24 times that of the conventional aging cycle or 24 hours), wherein the increasing step is performed one or more times (para (0010]; The increased frequency of the pressure-varying steps can be at least 3, at least 4, at least 5, at least 6, at least 7, at least 8, at least 9, at least 10. At least 12 times, at least 14 times, ;it least 16 times, at least 18 times, at least 20 limes, at least 22 times, and/or at least 24 times that of the conventional aging cycle or 24 hours), and whereas it would have been obvious to one of ordinary skill in the art to specify wherein the distilled spirit has an alcohol content of about 10% to about 57% when being introduced to the container depending on final ABV content desired, and whereas it would have been obvious to one of ordinary skill in the art to specify wherein the wood is wood chips at a ratio of about 1 O to about 120 grams per 750 ml of the raw distilled spirit depending on the desired amount of flavor imparted to the spirits determinable through routine experimentation, it would have therefore been obvious to one of ordinary skill in the art to combine the method taught by Lix into the method taught by Timber Creek to specify wherein spirits made by the method claimed herein is also used in the method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791